— In two condemnation proceedings, a claimant appeals as follows from two orders of the Supreme Court, Suffolk County, both entered September 26, 1974 (one in each proceeding): (1) as limited by its brief, from so much of the order under Index No. 198681 as awarded the claimant $30,528 for Damage Parcel 7 and $153,439 for Damage Parcel 15 A, B, C, and (2) from the order under Index No. 200747, which awarded it $178,681 for Damage Parcels 44, 45 and 47. Orders modified, on the law and the facts, by increasing the awards as follows: to $34,952 for Damage Parcel 7, $179,390 for Damage Parcel 15 A, B, C, and $208,142 for Damage Parcels 44, 45 and 47. As so modified, orders affirmed insofar as appealed from, without costs. Upon the record in these proceedings, we hold that Special Term failed to make adequate upward adjustment to the county’s comparables to reflect the depressed market activity in the subject area at the time of the takings. We have, therefore, increased the awards as above stated. We also note that Special Term erred in holding, inter alia, that proposals to expand Grumman’s Calverton facilities into the metropolitan area’s fourth jet-port had inflated the values of the claimant’s comparable sale parcels. The vice in that finding is that it was based upon matter dehors the record of these particular proceedings, the evidence as to the proposed Grumman expansion having been adduced at another hearing involving different claimants. Nevertheless, we find sufficient evidence in the record upon which to base a determination of value. Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.